                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    DAVID W. TAYLOR                                :           CIVIL ACTION
                                                   :
      v.                                           :           No. 18-2118
                                                   :
    MEGAN J. BRENNAN                               :
    UNITED STATES POSTAL SERVICE                   :
    POSTMASTER GENERAL, et al.                     :

                                           MEMORANDUM
Juan R. Sánchez, C.J.                                                              March 19, 2019
           Pro se Plaintiff David W. Taylor brings the above-captioned action against Defendants

Megan Brennan, in her capacity as the Postmaster General of the United States Postal Service

(USPS), 1 American Postal Workers Union AFL-CIO, National (the National), and the American

Postal Workers Union AFL-CIO, Philadelphia, PA Area Local 89 (the Local). Taylor brings claims

for retaliation in violation of Title VII of the Civil Rights Act of 1964 (Title VII) and pursuant to

Section 301 of the Labor Management Relations Act (LMRA) based on USPS’s alleged breaches

of a collective bargaining agreement (CBA), 2 the Local’s failure to grieve those alleged breaches

on Taylor’s behalf, and the National’s failure to compel the Local to grieve those breaches.

Because Taylor’s Amended Complaint fails to state a claim under either Title VII or the LMRA,

the Court will dismiss it in its entirety. 3


1
  Taylor named Postmaster General Brennan as a party to this lawsuit, but the pleadings refer
exclusively to USPS. Accordingly, the Court will refer to USPS. See Kentucky v. Graham, 473
U.S. 159, 165-66 (1985) (“[O]fficial-capacity suits . . . ‘generally represent only another way of
pleading an action against an entity of which an officer is an agent.’” (quoting Monell v. Dept. of
Soc. Servs. of N.Y., 436 U.S. 658, 690 n.55 (1978)).
2
    The Amended Complaint does not identify a specific collective bargaining agreement.
3
 Taylor filed five separate—but largely identical—pleadings. See Compl., May 5, 2018, ECF No.
1; Mot. to Am. Compl., June 14, 2018, ECF No. 12; Mot. to Am. Compl., June 18, 2018, ECF No.
15; Mot. for Leave to File Am. Compl., July 6, 2018, ECF No. 20; and Mot. for Leave to Am.
Compl., Aug. 15, 2018, ECF No. 27. The Court considers the July 6, 2018, Amended Complaint
FACTS

       Taylor has been employed by USPS as a tractor-trailer driver since 1993. He is also a

member of the Local, which is an affiliate of the National. In October 2016, Taylor filed a charge

against USPS with the National Labor Relations Board (NLRB), alleging “jumping discipline,”

“fair dispensation of overtime,” and “hitting [him] off the clock, while still on duty.” 4 Am. Compl.

¶ 25. Since filing this initial charge, Taylor has continued to grow dissatisfied with USPS. 5 On

January 22, 2018, Taylor filed a “Formal EEO Complaint” against USPS, alleging breaches of

Article 5, Article 7, and Article 8 of the CBA. Am. Compl. ¶ 22. On February 15, 2018, Taylor

“requested” an “EEO Affidavit against Defendant USPS for breach of the CBA.” Am. Compl. ¶

23.

       Further, on January 30, 2018, February 20, 2018, April 9, 2018, April 10, 2018, and June

19, 2018, Taylor filed grievances against USPS with the Local. Am. Compl. ¶ 27. Unsatisfied with



to be the operative document because it is the latest pleading filed within 21 days of a 12(b) motion.
See Fed. R. Civ. P. 15(a)(1). Defendants renewed their motions to dismiss via letter briefs after
Taylor filed the operative Amended Complaint (Document 20). See Resp. to Mot. to Amend, Aug.
7, 2018, ECF No. 23; Resp. to Mot. to Amend, Aug. 9, 2018, ECF No. 24; Resp. in Opp’n to Mot.
to Amend, Aug. 9, 2018, ECF No. 25.
        The Court also notes Taylor’s many motions and amended pleadings were accompanied
by nearly 600 pages of exhibits with little, if any, explanation. Even if the Court were permitted to
consider such materials, the Court would decline to do so given the lack of organization and
obvious relevance. See In re Geiger, 446 B.R. 670, 680 (Bankr. E.D. Pa. 2010) (“Putting together
the puzzle of matching the barebones allegations with the meat of the attached materials is the job
of the Plaintiffs, not of . . . the Court.”).
4
 Although the Court presumes these claims are related to a CBA, the Amended Complaint does
not identify the parties to such an agreement, explain the nature of the provisions at issue and
how they were purportedly breached, or describe if or how Taylor’s complaints as to those
breaches were ever resolved.
5
 Paragraphs 37 and 38 of the Amended Complaint suggest Taylor brought other actions against
USPS between 2016 and 2018, including two separate actions before the Equal Employment
Opportunity Commission and three actions before the NLRB. It is not clear, and Taylor does not
explain, how these prior actions relate to his Amended Complaint.
                                                  2
the Local’s response, Taylor complained to the National on February 13, 2018, February 15, 2018,

February 26, 2018, and March 12, 2018. 6 See Am. Compl. ¶ 29.

       In early May 2018, Taylor claims to have “discovered” USPS breached various provisions

of the CBA, including Articles 5, 7, 8, 12, 15, 16, and 17—although Taylor does not describe how

USPS breached these provisions. Am. Compl. ¶ 19. On May 11, 2018, Taylor filed a charge with

the NLRB against USPS for “reoccurrence, breach of the CBA, jumping discipline procedure, and

by-pass overtime.” Am. Compl. ¶ 21. On June 18, 2018, Taylor filed a complaint against the

USPS with the United States Department of Justice, alleging breach of the CBA and “hitting [him]

off the clock while still on duty.” Am. Compl. ¶ 26.

       Taylor initiated this lawsuit on May 21, 2018. The Amended Complaint contains two

counts. In Count One, Taylor claims USPS, the Local, and the National violated Title VII and the

LMRA. As to USPS, Taylor claims it “failed to engage with proceedings of the collective

bargaining agreement procedures as required under the LMRA.” Am. Compl. ¶ 31. Taylor alleges

the Local “intentionally or negligently failed to maintain its duty of fair representation as required

under the LMRA.” Am. Compl. ¶ 32. Similarly, Taylor asserts the National “intentionally or

negligent[ly] disregard[ed] Plaintiff’s rights and membership failed its duty of fair representation

to initiate disciplinary steps as required by the LMRA.” Am. Compl. ¶ 33.

       In Count Two, Taylor claims USPS and the National violated Title VII and the LMRA. In

support of this claim, Taylor states “USPS is responsible for the activities of USPS by responde[at]

superior.” Am. Compl. ¶ 36. He also claims “[The National] . . . is responsible for the activities of




6
  In March 2018, the Local initiated a “step one compensation settlement for Plaintiff” which
appears related to his claim for “by-pass overtime.” Am. Compl. ¶ 31. Taylor claims he never
received a settlement payment. At the August 16, 2018, hearing before this Court, counsel for
USPS indicated payment had been made to Taylor.
                                                  3
[the Local] by responde[at] superior.” Am. Compl. ¶ 37. Finally, Taylor claims, “as a direct and

proximate result of [Defendants’] violation of the LMRA Plaintiff [has] sustained economic

damages.” Am. Compl. ¶¶ 38. Defendants have each moved to dismiss. The matter is now ripe for

decision.

DISCUSSION

       To survive a motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible when the facts pleaded “allow[]

the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. In evaluating a Rule 12(b)(6) motion, a court first must separate the legal and factual elements

of the plaintiff's claims. See Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). The

court “must accept all of the complaint's well-pleaded facts as true, but may disregard any legal

conclusions.” Id. at 210-11. The court must then “determine whether the facts alleged in the

complaint are sufficient to show that the plaintiff has a ‘plausible claim for relief.’” Id. at 211

(quoting Iqbal, 556 U.S. at 679). Because Taylor proceeds pro se, the Court construes his

pleadings liberally and “will apply the applicable law, irrespective of whether [he] has mentioned

it by name.” Dluhos v. Strasberg, 321 F.3d 365, 369 (3d Cir. 2003).

       The Court first considers the Amended Complaint to the extent it implicates Title VII,

which prohibits certain federal employers, including USPS, from taking “personnel actions” based

on an individual’s race, color, religion, sex, or national origin. 42 U.S.C. § 2000e-16(a). Similar

to their counterparts in the private sector, public employees are protected from retaliation by their

employer for engaging in protected activity opposing discriminatory behavior. See Komis v. Sec’y



                                                  4
of U.S. Dep’t of Labor, --- F.3d ---, 2019 WL 1121383, at *3 (3d Cir. Mar. 12, 2019) (noting

“federal employees may bring claims for retaliation under Title VII even though the federal-sector

provision does not explicitly reference retaliation”). To state a claim for retaliation, an employee

must show: “(1) s/he engaged in activity protected by Title VII; (2) the employer took an adverse

employment action against him or her; and (3) there was a causal connection between the

plaintiff’s participation in the protected activity and the adverse employment action.” Collins v.

Kimberly-Clark Pa., LLC, 247 F. Supp. 3d 571, 596-97 (E.D. Pa. 2017). To show causation, a

plaintiff must establish “retaliatory animus was the ‘but-for’ cause of the adverse employment

action.” Carvahlo-Grevious v. Del. St. Univ., 851 F.3d 249, 258 (3d Cir. 2017) (quoting Univ. of

Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 360 (2013)).

       Here, Taylor has failed to allege facts establishing the elements of a retaliation claim. 7 The

Amended Complaint vaguely asserts USPS breached “Article 5 Prohibition of Unilateral Action,

Article 7 Employee Classifications, Article 8 Hours of Work.” Am. Compl. ¶ 19. However, Taylor




7
  The Defendants have each raised the issue of Taylor’s failure to exhaust his administrative
remedies, which is required to state a claim under both Title VII and the LMRA. See Robinson v.
Dalton, 107 F.3d 1018, 1020 (3d Cir. 1997) (discussing the administrative exhaustion
requirements under Title VII); Keister v. PPL Corp., 677 F. App’x 63, 67 (3d Cir. 2017)
(discussing the administrative exhaustion requirements under the LMRA). Although the Court
agrees Taylor’s Amended Complaint fails to adequately describe the steps he took to exhaust his
administrative remedies, Taylor is, however, entitled to leave to cure the defect. Gooding v.
Warner–Lambert Co., 744 F.2d 354, 358 (3rd Cir.1984) (finding abuse of discretion where district
court dismissed a complaint for failure to allege exhaustion of administrative procedures without
first granting leave to amend complaint).
         USPS also raises the defenses of claim and issue preclusion based on a previous Title VII
action Taylor filed with this Court in 2017 and later voluntarily dismissed with prejudice. See
Taylor v. Brennan, Civil Docket No. 17-3833. The Court need not resolve these issues, however,
because the Court will dismiss the Amended Complaint on its merits, and it appears at least parts
of Taylor’s Amended Complaint are based on issues arising after the filing of the earlier litigation.
Am. Compl. ¶¶ 22-24. Should Taylor file a second amended complaint clarifying the allegations
in the Amended Complaint, USPS may reassert its preclusion arguments.


                                                 5
has failed to describe how USPS breached those provisions and why those breaches amount to

adverse personnel actions cognizable under Title VII. Moreover, even assuming USPS breached

various aspects of the CBA and those breaches could be construed as adverse personnel actions,

Taylor has failed to allege any facts tending to show a “but-for” connection existed between any

protected activity and such adverse personnel actions. As a result, the Court will dismiss the Title

VII retaliation claim against the Union.

       The Title VII discrimination claims against the Local and National will also be dismissed

for failure to plead a prima facie case. “Under Title VII, unions are prohibited from discriminating

on the basis of a protected status for the same reasons as employers.” Danao v. ABM Janitorial

Servs., 142 F. Supp. 3d 363, 371 (E.D. Pa. 2015) (citing McDonald v. Santa Fe Trail Transp. Co.,

427 U.S. 273, 285 (1976)). A prima facie case against a union under Title VII has three elements:

(1) a violation of a CBA with respect to the plaintiff, (2) the union’s failure to address the violation

in breach of its duty of fair representation, and (3) some indication the union’s actions were

“motivated by discriminatory animus.” Id. The “deliberate choice not to process grievances” can

give rise to a union’s liability under Title VII. Goodman v. Lukens Steel Co., 777 F.2d 113, 127

(3d Cir. 1985).

       Taylor’s Amended Complaint fails to state a claim against either the Local or National

because it does not contain any factual allegations permitting the Court to infer the Local or

National discriminated against Taylor. Paragraph 19 of the Amended Complaint contains a list of

provisions USPS allegedly violated, but never explains the substance of those provisions, USPS

practices or policies which violated those provisions, and how Taylor was harmed by such

violations. See Am. Compl. ¶ 19. Moreover, as discussed below, there are no allegations permitting

the inference that either the Local or National breached the duty of fair representation by failing



                                                   6
to grieve USPS’s alleged breaches. And finally, even if there were specific allegations USPS

violated the CBA in some way harmful to Taylor, and specific allegations to support an inference

the Local or National breached their obligations to him by failing to grieve those breaches, Taylor

has failed to allege the Union’s supposed decision was motivated by discriminatory animus. As a

result, the Court will dismiss the Amended Complaint to the extent it can be construed as a bringing

a Title VII discrimination claim against the Local or National.

       Taylor also purports to bring claims pursuant to Section 301 of the LMRA against all

Defendants. There are two types of Section 301 claims: “pure” claims, in which a union alleges

the employer breached a CBA; and “hybrid” claims, in which a union member alleges the employer

breached a CBA by terminating him or her and his or her union breached the duty of fair

representation in the course of the termination. See Serv. Emps. Int’l Union Local 36, AFL-CIO v.

City Cleaning Co., Inc., 982 F.3d 89, 94 (3d Cir. 1992). Failure to establish either subpart of a

hybrid claim is fatal. See DelCostello v. Int’l Bhd. of Teamsters, 462 U.S. 151, 165 (1983); see

also Burns v. Salem Tube, Inc., 381 F. App’x 178, 181 (3d Cir. 2010). The Court construes Counts

One and Two as hybrid claims because each alleges a violation of the CBA by USPS and a breach

of the duty of fair representation by the Local and National.

       The Court’s analysis begins with the Local. A union owes its members a duty of fair

representation when handling grievances. See Vaca v. Sipes, 386 U.S. 171, 177 (1967). The duty

is breached “when a union’s conduct toward a member of a collective bargaining unit is arbitrary,

discriminatory, or in bad faith.” Id. An action is arbitrary if “in light of the factual and legal

landscape at the time of the union’s actions, the union’s behavior is so far outside a wide range of

reasonableness as to be irrational.” Bakos v. Am. Airlines, Inc., 266 F. Supp. 3d 729, 742 (E.D. Pa.

2017). A union discriminates when it makes “arbitrary distinctions between classes of employees



                                                 7
within the appropriate unit which are not based on relevant differences between the employees or

operations.” Id. at 744 (citing Deboles v. Trans World Airlines, 552 F.2d 1005, 1015 (3d Cir.

1977)). Finally, a union may be found to have acted in bad faith where a member establishes “both

an improper motive for the union activity, and ‘substantial evidence of fraud; deceitful action or

dishonest conduct.’” Bakos, 266 F. Supp. 3d at 744 (quoting Amalgamated Ass’n of St., Elec. Ry.,

& Motor Coach Emps. of Am. v. Lockridge, 403 U.S. 274, 299 (1971)). These demanding standards

“give[] the union the room to make discretionary decisions and choices, even if those judgments

are ultimately wrong, and even if its errors in judgment may rise to the level of negligence.” Danao,

142 F. Supp. 3d at 371-72.

       In this instance, Taylor has failed to allege any facts suggesting the Local acted in an

arbitrary, discriminatory, or bad faith manner. At its core, the Amended Complaint alleges the

Local failed to take up Taylor’s grievances and proceed to arbitration against USPS. See Am.

Compl. ¶ 6 (“[The Local], breached its duty of fair representation under Section 301, [by its]

wrongful refusal to process Plaintiff[’s] grievances through progressive steps or proceed to

arbitration.”); see also id. ¶¶ 20, 27. The Amended Complaint does not, however, explain how or

why the Local’s decision not to do so was arbitrary, discriminatory, or in bad faith, as required to

state a claim for breach of the duty of fair representation. See Vaca, 386 U.S. at 177. Therefore,

Taylor’s claim the Local breached its duty of fair representation will be dismissed.

       Similarly, Taylor has also failed to state a claim against the National. A parent union may

be liable for the misconduct of its affiliates. See Carbon Fuel Co. v. United Mine Workers of Am.,

444 U.S. 212, 216 (1979). However, such liability is limited to situations in which the parent

“encouraged, authorized or ratified the actions of the [l]ocal.” Brenner v. Local 514, United Bhd.

of Carpenters and Joiners of Am., 927 F.2d 1283, 1289 (3d Cir. 1991); see also Kerry Coal Co. v.



                                                 8
United Mine Workers of Am., 637 F.2d 957, 963 (3d Cir. 1981) (noting the international union’s

position that it could not be held liable for the actions of individual members “absent evidence that

it instigated, supported, ratified, or encouraged” their activities was “undoubtedly the correct legal

standard”). Taylor claims the National should be vicariously liable for the alleged misconduct of

the Local pursuant to the theory of respondeat superior, see Am. Compl. ¶ 37, and because the

Local was “[a]t all times . . . under the jurisdiction of [the National],” id. ¶ 18. However, Taylor’s

Amended Complaint is devoid of any allegations suggesting the National encouraged, authorized

or ratified the Local’s decision not to pursue Taylor’s many grievances. In the absence of such

allegations, the Amended Complaint fails to state a cognizable claim against the National.

       Because the Court finds Taylor has failed to allege facts sufficient to support his claims for

a breach of the duty of fair representation by either the Local or National, the Court need not assess

whether Taylor has stated a claim for breach of the CBA by USPS. See Albright v. Virtue, 273

F.3d 564, 576 (3d Cir. 2001) (holding a breach of the duty of fair representation claim is a

necessary condition precedent to a § 301 claim). Nevertheless, were the Court to reach this aspect

of the claim, it would find Taylor has failed to state a claim for breach of the CBA by USPS. As

noted, Taylor has identified parts of the CBA without explaining what those provisions are, how

USPS violated them, and what damages he suffered. As a result, even if the Court could reach the

question of USPS’s breach, Taylor has failed to allege facts sufficient to establish a plausible claim

for relief. See Iqbal, 556 U.S. at 678.

       In light of the foregoing, the Court finds Taylor has failed to state claims under Title VII

and the LMRA. Defendants argue the Court should dismiss Taylor’s Amended Complaint with

prejudice. However, because Taylor has not amended his complaint with the benefit of an opinion

identifying the issues with his pleadings, justice requires he be given one final opportunity to state



                                                  9
his case. 8 See Fed. R. Civ. P. 15(a)(2) (“The Court should freely give leave [to amend] when justice

so requires.”). As a result, the Court will dismiss Taylor’s claims without prejudice to reassertion

one final time. 9

CONCLUSION

        For the foregoing reasons, Taylor’s Amended Complaint will be dismissed in its entirety

without prejudice.

        An appropriate order follows.



                                                BY THE COURT:



                                                /s/ Juan R. Sánchez
                                                Juan R. Sánchez, C.J.




8
  Consistent with this decision, Taylor’s second amended complaint will be dismissed unless the
revised pleading (1) alleges specific facts supporting each element of Taylor’s Title VII and LMRA
claims; (2) addresses why these claims are not barred by the doctrines of issue preclusion, claim
preclusion, and failure to exhaust; and (3) explains precisely how and why any exhibit attached to
the amended pleading is relevant and includes references to specific page numbers.
9
 Should Taylor amend his pleading, the Court will permit Defendants to move to dismiss by letter
brief.
                                                 10
